Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group II, PV cell, thiophene, X=oxygen, and dithiophenobenzene (claims 6-10, 12, 15-16, and 18) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges the applicant to study the attached STIC search report and amend the claims accordingly to avoid piecemeal rejections. 

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  The term “X” has been used to defined two chemical moieties on the structures.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 8-10, 12, 15-16, and 18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (Chin. J. Org. Chem. 2013, 33, 1522-1526).
Zou (abs, schemes) discloses

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
for PV application. The disclosed Mn would inherently yield the claimed repeating unit.

Claim(s) 6, 8-10, 12, 15-16, and 18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Macromol. Chem. Phys. 2010, 211, 2490–2496).
Lee (abs, schemes) discloses

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


for PV application. The disclosed Mn would inherently yield the claimed repeating unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 9-10, and 16 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Prakash  et al. (US 20080286566).
Prakash (58-62) discloses a polythiophene for OLED of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 In light of this, one having ordinary skill in the art would obviously recognize to prepare the a polythiophene to meet the claimed one by selecting aforementioned R1=H and the other R1=acrylic acid, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766